Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 02/27/2020. Claims 1-20 are currently pending.
Priority
Current application, US Application No. 16/803,609 is filed on 02/27/2020.

Specification
	The disclosure is objected to because of the following informalities: In Par. 0003, the phrase “Nuisances in the data” appears not clear whether it meant “Nuances in the data”. Clarification is requested just in case.
Appropriate correction is required.

Claim Objections
	Claims 1-20 are objected to because of the following informalities:  As per claims 1, 8 and 15, the limitation “when the discriminator model is unable to distinguish between the classified real data and the adjusted generated data using the generator model to generate the adjusted generated data for the application” should be replaced with “using the generator model to generate the adjusted generated data for the application when the discriminator model is unable to distinguish between the classified real data and the adjusted generated data” or with an appropriate phrase for clarity.
	Appropriate corrections are required.
As per claims 2, 9 and 16, claims are objected to under 37 CFR 1.75 as no further limiting and being substantial duplicates of base claims 1, 8 and 15, respectively.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
As per claims 2-7, 8-14 and 16-20, claims are also objected because base claims 1, 8 and 15 are objected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method for generating mock test data for an application comprising: (1.A)
providing a random input to a generator model; (1.B)
transforming the random input into generated data; (1.C)
providing the generated data to a discriminator model; (1.D)
providing production data to the discriminator model; (1.E)
producing classifications for the production data and the generated data by classifying the production data and the generated data as classified real data or classified fake data; (1.F)
training the discriminator model by updating weights through backpropagation; (1.G)
training the generator model to provide adjusted generated data; (1.H)
providing the adjusted generated data to the discriminator model; (1.J)
when the discriminator model is unable to distinguish between the classified real data and the adjusted generated data using the generator model to generate the adjusted generated data for the application. (1.K)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and “Commercial or Legal Interactions”) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, the  highlighted limitations/steps (1.B), (1.D)-(1.E) and (1.J) are treated by the Examiner as belonging to Mathematical Concept grouping or the combination of Mental Process grouping and Mathematical Concept grouping as the limitations include the mathematical relationship between the input and the model and the model is an abstract representation of actual subject, object or process.
The highlighted limitations/steps (1.G) and (1.H) are also treated as belonging to Mathematical Concept grouping or the combination of Mental Process grouping and Mathematical Concept grouping as the limitations include the calculation of the model parameters to set an appropriate mathematical relationship between model input and output. The highlighted limitation/step (1.K) appears an incomplete sentence with a grammatical error. Even with a correction, the limitation/step belongs to a combination of Mental Process grouping and Mathematical Concept grouping. The above highlighted limitations also involve human judgement, observation and evaluation.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A method for generating mock test data for an application”;
In Claim 8: “A system for generating mock test data for an application”, “a memory for storing computer instructions; a processor coupled with the memory, wherein the processor, responsive to executing the computer instructions, performs operations”; 
In Claim 15: “A non-transitory computer-readable medium having computer-executable instructions stored thereon which, when executed by a computer, cause the computer to perform a method”;
As per claim 1, the additional element in the preamble “A method for generating mock test data for an application” is not qualified for a meaningful limitation and it only generally links the use of the judicial exception to a particular operation or field of use. 
As per claim 8, the additional element in the preamble “A system for generating mock test data for an application” is not qualified for a meaningful limitation and it only generally link the use of the judicial exception to a particular operation or field of use. The limitations/elements “a memory for storing computer instructions; a processor coupled with the memory, wherein the processor, responsive to executing the computer instructions, performs operations” represent general computer resources and they are not particular.
As per claim 17, the additional element in the preamble “A non-transitory computer-readable medium having computer-executable instructions stored thereon which, when executed by a computer, cause the computer to perform a method” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitations/elements “A non-transitory computer-readable medium” and “a computer” represent general computer resources and they are not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Delago, Hu, Swisher and others cited in the list of prior art)
	Claims 1-20, therefore, are not patent eligible.
Invitation to Participate in DSMER Pilot Program
	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

	(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Delago (US 20210019572 A1), hereinafter ‘Delago’ in view of Hu (CN 107908561 B), hereinafter ‘Hu’ and Swisher (US 20200405269 A1), hereinafter ‘Swisher’.
As per claim 1, Delago discloses
	A method for generating mock test data for an application comprising: (training and test data, obtain realistic test and training data [0003], method of training a generative model [0006], test data for a further machine learning model [0029])
providing the generated data to a discriminator model; (generative model to generate synthetic instances, discriminative model to discriminate between synthetic and actual instances, e.g. , images , audio waveforms , etc. [0007])
	providing production data to the discriminator model; (discriminative model, actual instances [0007], discriminative model distinguishes between actual and synthetic instances [0025])
	producing classifications for the production data and the generated data by classifying the production data and the generated data as classified real data or classified fake data; (a discriminative model to discriminate between synthetic and actual instance , e.g. , images , audio waveforms, etc. [0007], discriminator score 364 , may indicate whether such a part , e.g. , part 365 , is from a synthetic instance SI or an actual instance , e.g. , with 0 indicating an actual instance and 1 indicating a synthetic instance [0059, Fig. 3])
	training the discriminator model by updating weights through backpropagation; (training the discriminator model [0007], data interface … accessing  … parameters … of the discriminative model [0049], discriminative model DM , 360, parametrized by a set of parameters DPAR, 342 [0059, Fig. 3], see the feedback loop, parameters DPAR of the discriminative model may be learned by repeatedly training the discriminative model DM to decrease a first loss of distinguishing between the actual instances Ali and synthetic instances SI generated by the generative model GM [0065], parameters DPAR of the discriminative model may be learned by repeatedly training the discriminative model DM to decrease a first loss of distinguishing between the actual instances Ali and synthetic instances SI generated by the generative model GM [0066] )
	training the generator model to provide adjusted generated data; (training a generative model [0006-0007, 0011, 0043, 0063, 0065], training the generative model GM may be performed by backpropagating [0067])
	providing the adjusted generated data to the discriminator model; (a loop of the training process may comprise one or more training iterations of the discriminative model DM , followed by one or more training iterations of the generative model GM [0065])

However, Delago is silent regarding providing a random input to a generator model; and transforming the random input into generated data;

Hu discloses providing a random input to a generator model; (inputting the … test parameter, randomly generated, into the … model [abs], generation module,  inputting the test parameter into the …model, generating … image [pg. 4 line 7-11]) and
	transforming the random input into generated data; (inputting the … test parameter, randomly generated, into the … model [abs], generating visual image [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Delago in view of Hu to provide a random input to a generator model and transforming the random input into generated data for making training and test data available in various applications of machine learning (Delago – major challenge, machine learning model, training and test data [0003]).

Delago further discloses the limitation “when the discriminator model is unable to distinguish between the classified real data and the adjusted generated data using the generator model to generate the adjusted generated data for the application” (repeatedly training the discriminative model to decrease a first loss of distinguishing between the actual instances and synthetic instances generated by the generative model and training the generative model to decrease a second loss of generating synthetic instances which the discriminative model indicates to be actual instances [0007, claim 1, 13 and 16]), but is not explicit on the recited limitation.

Swisher discloses the recited limitation (The training process may thus continue until the generator is able to fool discriminator, that is, until the discriminator is unable to distinguish between real and fake data, at which point the trained generative model of generator 504 can be implemented ‘e.g., in executable instructions’ as a neural network (e.g., 442) in a real ultrasound imaging or visualization system [0036]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Swisher to use the generator model to generate the adjusted generated data for the application when the discriminator model is unable to distinguish between the classified real data and the adjusted generated data for making training and test data available in various applications of machine learning.

As per claim 8, Delago discloses 
	A system for generating mock test data for an application comprising: (A system for training a generative model and a discriminative model [abs, 0006], test data, testing [0003-0004])
	a memory for storing computer instructions; (memory [0048]
	a processor coupled with the memory, wherein the processor, responsive to executing the computer instructions, performs operations comprising: (processor [0048, claim 1])

Delago in view of Hu and Swisher disclose the remaining limitation of claim as shown in claim 1 above.

As per claim 15, Delago discloses
	A non-transitory computer-readable medium having computer-executable instructions stored thereon which, when executed by a computer, cause the computer to perform a method comprising: (computer readable medium [0006, 0033, 0083, claim 16])

Delago in view of Hu and Swisher disclose the remaining limitation of claim as shown in claim 1 above.

As per claims 2, 9 and 16, Delago, Hu and Swisher disclose claims 1, 8 and 15 set forth above.
Delago discloses generating the generated data comprises inputting random data to the generator (inputting the … test parameter, randomly generated, into the … model [abs], generation module,  inputting the test parameter into the …model, generating … image [pg. 4 line 7-11]).

	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Delago, Hu and Swisher in view of Li (CN 107886009 B).
As per claims 3, 10 and 17, Delago, Hu and Swisher disclose claims 2, 9 and 16 set forth above.
The set forth combined prior art is silent regarding the random data is data is created using a normal distribution.

Li discloses the recited limitation “(replacing … data with the random number generated corresponding to the normal distribution [pg. 11 line 380-383]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Li to create the random data using a normal distribution for making training and test data available in various applications of machine learning.
	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Delago, Hu and Swisher in view of Myers (US 20200159651 A1), hereinafter “Myers’.
As per claims 4, 11 and 18, Delago, Hu and Swisher disclose claims 2, 9 and 16 set forth above.
The set forth combined prior art is silent regarding the random data is created using Monte Carlo Methods.

Myers discloses the recited limitation (perform a Monte Carlo simulation to generate a random value, test data with a random value generated by the Monte Carlo module [0011])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Myers to create the random data using Monte Carlo Methods for making training and test data available in various applications of machine learning.

	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Delago, Hu and Swisher in view of Battacharyya (US 20210319158 A1), hereinafter ‘Battacharyya’.
As per claims 5, 12 and 19, Delago, Hu and Swisher disclose claims 2, 9 and 16 set forth above.
The set forth combined prior art is silent regarding the random data is created using a random number generator.

Battacharyya discloses the recited limitation (each time the data is generated, a random number generator may be initialized and instantiated [0849]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Battacharyya to create the random data using a random number generator for making training and test data available in various applications of machine learning.

As per claims 6, 13 and 20, Delago, Hu and Swisher disclose claims 1, 8 and 15 set forth above.
Delago discloses the generator model and the discriminator model comprise a neural network (generative model comprises a neural network [0018--0019], the discriminative model comprises a neural network [0020]).

	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Delago, Hu and Swisher in view of Walter (US 20200012900 A1), hereinafter ‘Walter’.
As per claims 7 and 14, Delago, Hu and Swisher disclose claims 1 and 8 set forth above.
The set forth combined prior art is silent regarding the generator model and the discriminator model comprise a recurrent neural network.

Walter discloses the recited limitation (training a classifier for generation of synthetic data, recurrent neural network [0087, Fig. 7], the network can include generator, discriminator [0088, Fig. 8]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Walter to use a recurrent neural network embodying the generator model and the discriminator model for making training and test data available in various applications of machine learning.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Wang (WO 2020172838 A1) discloses the discriminator model which can classify actual data and/or fake data (discriminator, real specimen as supervision data with tags, the generation specimen as fake data with tags [abs]).
	Aliper (US 20190392304 A1) discloses checking a condition of being unable to distinguish between the actual data or the fake data (The generator tries to improve its output in the form of a generated product until the discriminator is unable to distinguish the generated product from the real original example [0026]).
	Braun (US 10990715 B2) discloses use of a random number generator (a random number generator [claim 9]).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865